Citation Nr: 1505767	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  04-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to an increased rating for epicondylitis of the right elbow, evaluated as noncompensable prior to September 8, 2008, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1962 to September 1964 and from October 1964 to December 1985.  His awards and decorations include the Bronze Star Medal, Combat Infantryman Badge, and a Purple Heart in connection with service in the Republic of Vietnam.

This case initially came to the Board of Veterans' appeals (Board) on appeal from March and April 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Los Angeles, California, that denied service connection for a right shoulder disability and a compensable rating for a right elbow disability.  A November 2004 rating decision denied service connection for asthma and foot fungus.

The Veteran was granted a total rating based upon individual unemployability due to service-connected disabilities (TDIU), effective June 29, 2005.

In September 2008, the Veteran testified during a hearing at the RO before the undersigned.  

In April 2009, the Board remanded the Veteran's case to the RO for further development.

In a February 2010 rating decision, the RO granted a 10 percent rating for the Veteran's right elbow disability, effective September 9, 2008.

In April 2010, the Board remanded the Veteran's case to the RO, in part, for issuance of a statement of the case (SOC) regarding his claims for service connection for asthma and foot fungus.  The SOC was issued in March 20014.  The Veteran's electronic file is incomplete as discussed below.  The Board currently has no way of knowing if he perfected his appeal and will view the claims as under appellate consideration until the complete file is returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This Veteran's file was converted to an electronic (paperless) file.  However, only a few documents are in the electronic claims folder.  Information received at the Board indicates that there are five volumes of paper claims file records at the RO that have not been scanned into the electronic file.  

In August and November 2014 letters to the Veteran, the RO noted his request to testify during a hearing at the RO before a Veterans Law Judge.  His hearing request is not in the file.  The Board is unable to determine to what issues the request pertains.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's electronic files ALL records contained in the paper claims file; including the September 2008 Board hearing transcript and his recent Board hearing request.

2.  Insure that hearing requests pertaining to issues perfected for appeal are honored.

3.  If any issue on appeal remains denied, issue a supplemental statement of the case concerning any development pertaining to those issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




